Exhibit 10.2


--------------------------------------------------------------------------------


old corporate logo [ex-1020.jpg]
Interoffice Communication
 
 
Elease E. Wright
Senior Vice President
Corporate Human Resources, RC3A
(860) 273-8371
Fax:  (860) 560-8721
 

To
William J. Casazza



Date
July 20, 2000



Subject
Special Severance Arrangements





This memorandum is to outline special severance arrangements for you.  The terms
of this memorandum shall supercede and replace that portion of any other
document currently in effect which sets forth any special severance or salary
continuation benefits arrangement for you.  Notwithstanding the provisions in
this memorandum, you remain an employee-at-will of Aetna Inc. or one of its
subsidiaries or affiliates (“the Company”) and the Company may terminate your
employment at any time with or without cause or notice.


In the event that a Change in Control (as defined below) occurs prior to March
1, 2002 and that during the two year period following such Change in Control (i)
your employment is involuntarily terminated by the Company for any reason other
than gross misconduct in the performance of your duties, (ii) you terminate your
employment as a result of a reduction made to your base salary (such termination
to be made within 30 days of such reduction) or (iii) you terminate your
employment as a result of the Company’s relocation of your office 100 miles or
more from your then current office (such termination to be made within 30 days
of such relocation), you will be entitled to 78 weeks continuation of your cash
compensation (calculated for these purposes at 150% of your base salary) in lieu
of any severance or salary continuation benefit to which you may otherwise have
been entitled and without any duplication of benefits upon delivery to the
Company of a release of any employment-related claims in the Company’s customary
form.  For these purposes, a Change in Control is described in Attachment A and
incorporated herein.


In the event your employment is involuntarily terminated by the Company (i) for
any reason not involving misconduct, and (ii) paragraph 2 above is not
applicable, you will be entitled instead to 52 weeks (or, if greater, the number
of weeks of salary continuation and severance payable under the Company’s
Severance and Salary Continuation Benefits Plan then in effect) continuation of
your base salary in lieu of any severance or salary continuation benefit to
which you may otherwise be entitled upon delivery to the Company of a release of
any employment-related claims in the Company’s customary form.


During the period you receive severance payments under either of the
arrangements described above, you will be eligible for the same employee
benefits, if any, as are provided under the severance plan or program in which
you otherwise would have been eligible to participate but for this special
arrangement.



 
 
 
 

--------------------------------------------------------------------------------

 


Page 2
William J. Casazza
July 20, 2000





Upon the consummation of the Agreement and Plan of Restructuring and Merger
among ING America Insurance Holdings, Inc., Aetna Inc., et. al. dated as of July
19, 2000, all undertakings by the Company hereunder shall be obligations of
Aetna U.S. Healthcare, Inc. and its subsidiaries and you shall have no right to
bring any claim or action against ING America Insurance Holdings, Inc. or any of
its subsidiaries or affiliates.


Please signify your receipt and agreement to the foregoing by signing and
returning a copy of this memorandum to me.
 
 

 Aetna Inc.  Agreed:

 
 
By:
  /s/ Elease E. Wright     /s/ William J. Casazza     Elease E. Wright  
William J. Casazza
             
Date:  August 8, 2000



Att:  1 (Definition of Change in Control)





 
 

--------------------------------------------------------------------------------

 



ATTACHMENT A
 


“Change in Control” means the happening of any of the following:


(i)         When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding Aetna Inc. (the “Company”) and any subsidiary thereof
and any employee benefit plan sponsored or maintained by the Company or any
subsidiary (including any trustee of such plan acting as trustee), directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time), of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities;


(ii)        When, during any period of 24 consecutive months, the individuals
who, at the beginning of such period, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof, provided that a director who was not a
director at the beginning of such 24-month period shall be deemed to have
satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this Paragraph (ii); or


(iii)       The occurrence of a transaction requiring stockholder approval for
the acquisition of the Company by an entity other than the Company or a
subsidiary through purchase of assets, or by merger, or otherwise.



 

 
 
 

--------------------------------------------------------------------------------

 

 